Citation Nr: 0616196	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected gastrointestinal disorder to include hiatal 
hernia and GERD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, TX.

In a decision in March 2005, the Board held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a cervical spine 
disorder.  The Board also denied entitlement to service 
connection for bilateral defective hearing with tinnitus.  
The Board remanded the issue shown on the front page of this 
decision for development.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the remaining appellate issue.

2.  The veteran's current gastrointestinal disorder is 
manifested by radiological evidence of a hiatal hernia with 
some esophageal reflux; he takes medications with some 
positive effect, but still has generally moderately severe 
symptoms but no anemia or other laboratory abnormalities, no 
weight loss, and no severe hemorrhages or large ulcerated or 
eroded areas.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent but no more for 
a chronic gastrointestinal disorder to include hiatal hernia 
and GERD are met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. 
§§ 4.7, 4.114, Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
The veteran has indicated that he is aware of what is 
required in the way of evidence, but that anything more is 
not immediately available.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of the issues at present 
without detriment to the due process rights of the veteran.  
In the case of his GERD, should symptoms increase in the 
future, he is free to provide evidence in that regard to 
reopen a claim for an increase.

General Criteria

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.P.R. § 4.7 (2005).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's gastroesophageal reflux disorder (GERD) is 
rated under the criteria for evaluating digestive disorders 
in VA's Schedule for Rating Disabilities, specifically 
Diagnostic Code 7307-7813.  The first diagnostic code cited 
most closely identifies the part, or system, of the body 
involved, in this case, the digestive system, gastritis, and 
the diagnostic code that follows the hyphen identifies the 
residual condition, in this case irritable colon syndrome.  
See 38 C.F.R. § 4.27.

VA amended the regulations affecting the evaluation of 
digestive disorders, effective July 2, 2001.  However, the 
specific regulations affecting the evaluation of GERD, namely 
the diagnostic codes pertaining to gastritis, Diagnostic Code 
7307, and irritable colon syndrome, Diagnostic Code 7319, 
were not included in the revision and have not changed.  See 
38 C.F.R. § 4.114. Diagnostic Code 7307, under both the 
previous and revised versions, provides that a 10 percent 
rating is warranted for chronic hypertrophic gastritis, 
identified by gastroscope, with small nodular lesions and 
symptoms.  A 30 percent rating requires multiple small eroded 
or ulcerated areas and symptoms.  A 60 percent rating 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  Also, atrophic gastritis is a complication of a 
number of diseases, including pernicious anemia, which should 
be rated on the basis of the underlying condition.  Id.  

Diagnostic Code 7319, under both the previous and revised 
versions, provides that a noncompensable rating is warranted 
for mild irritable colon syndrome, spastic colitis, mucous 
colitis, etc., manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 10 percent requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  To merit 
a 20 percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent evaluation to be assigned, 
the evidence must show severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Code 7305.

Factual Background 

As noted in the Board's 2005 decision, the veteran's service 
medical records are fairly sparse, but they contain a number 
of incidents when he was seen for gastrointestinal 
complaints, variously diagnosed to include abdominal pain, 
gastritis, hemorrhoidal bleeding, etc.  An upper 
gastrointestinal series in December 1969 showed a duodenal 
ulcer crater.

Absent additional evaluative examinations as to what the 
underlying nature of the veteran's gastrointestinal 
complaints may have encompassed, but based rather on the 
finding of the ulcer in service, service connection was 
granted and a noncompensable rating assigned.   

He was admitted to VA hospitalization in 1971 after stating 
that he had had epigastric pain for 1 1/2 years, but this had 
become worse in the prior two weeks.  Upper gastrointestinal 
series, gallbladder series and barium enema were said to be 
negative.  He was placed on a lipid profile diet, given 
Maalox and Pro-Banthine and became asymptomatic.

In 1973, the veteran was hospitalized by VA for peptic 
gastritis.  The report of that care is in the file.  In a 
rating action in May 1974, a 100 percent temporary rating was 
assigned for that period of VA care, after which a 
noncompensable rating was reassigned for his service-
connected duodenal ulcer.

Over the years, the veteran has periodically complained of 
gastric distress.  However, the rating assigned for his 
disability remained as noncompensable because there has been 
no further confirmation of a duodenal ulcer. 

On VA examination in 2001, which included evaluative testing 
procedures, he was found to have bleeding external 
hemorrhoids and colon diverticulitis.  

The veteran has argued that his ulcer condition is more 
severe than ever.  He now takes continuous medications and 
has continuous pain and indigestion.  

He also argues that he was granted service connection for 
only a part of his total gastrointestinal picture and that 
his current symptoms have been one and the same all along.  

As noted in the Board's remand, a review of the veteran's 
symptoms and the clinical findings in service, which included 
but were not limited to X-ray finding of an ulcer crater, 
with his post service findings, including current 
diverticulitis, raised a question as to whether the 
disability for which he has service connection is 
satisfactorily representative of the disability he acquired 
in and/or as a result of service.

The Board also noted that in assigning the ongoing 
noncompensable rating, the RO separated out his current 
symptoms from the service connected disability.  However, 
there was no medical opinion to substantiate that, including 
a written rationale as to why the symptoms seem so similar 
but unrelated, or to reflect which symptoms are due to his 
service-connected problems and which are not.  

In the Board's March 2005 action, the case was remanded for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If he has been treated for 
gastrointestinal symptoms over the years 
by any care-giver, he should provide 
records to that effect.  The RO should 
assist him as required.

2.  The claim should be reviewed by a VA 
physician who has not previously examined 
him to determine the current status of 
his gastrointestinal disorder; to 
determine and to provide a rationale for 
exactly what he experienced in service, 
i.e., whether he had more than a duodenal 
ulcer, and/or whether his inservice 
disability included gastritis, 
diverticulitis and/or anything else; and 
why or why not the current symptoms, 
which appear from recent records to be 
very similar, are unrelated.  The claims 
file and all evidence should be made 
available to the examiner.  

The veteran was afforded a comprehensive VA examination in 
October 2005.  The veteran reported that he had had no 
circulatory disturbances after meals or hypoglycemic 
reactions.  He complained of epigastric and right upper 
abdominal quadrant burning sensation at night and when he was 
hungry.  He also had an acid reflux at night.  He said he no 
longer drank alcohol as it made him sick.  He said that he 
took medications, and although his gastrointestinal symptoms 
were mostly at night, if he did not take medications, he 
would have symptoms during the day as well.

On examination, his weight was 220 pounds and it was noted 
that he had had a weight gain.  The veteran was described as 
having no acute distress, normal color and no signs of anemia 
on blood count.  He was found to have a hiatal hernia with 
reflux.  The examiner reviewed his prior clinical records 
including repeated X-rays.  It was noted that although he had 
been thought to have a small ulcer, this had not been 
confirmed on X-rays, and diagnosis had been made of peptic 
ulcer disease.  Upper gastrointestinal series in May 2004 
shows no peptic ulcer but did show a hiatal hernia with mild 
reflux.  

The examiner opined that the veteran's medical situation was 
as follows:

Peptic ulcer was never found on repeated 
UGI series since 1968.  Records reveal 
symptoms in service and in 1971 were 
similar to the present ones.  Diagnoses 
of peptic ulcer disease in the past were 
based on symptoms rather than imaging.  
Veteran did not have hiatal hernia or 
diagnosis of GERD then.  The most likely 
condition in service was peptic acid 
syndrome which has continued to present.  
Through the years, veteran has developed 
hiatal hernia with GERD (H. Pylori being 
the most common cause of GERD).

Analysis

As identified in the Board's 2005 decision and in subsequent 
medical opinion of record, the veteran's service-connected 
gastrointestinal disorder has been called a number of things, 
including ulcer, which was not entirely accurate or at least 
not on most of the clinical findings which have been 
confirmed post-service.  However, he did acquire a chronic 
gastrointestinal disorder in service which has continued to 
present, however it is diagnosed.  He has clearly identified 
hiatal hernia with GERD symptoms (also identified as peptic 
acid syndrome in and since service to present), and is 
entitled to be compensated as a result.

The Board has reviewed all of the available Codes, and finds 
that probably 38 C.F.R. § 4.114, Code 7305 (for rating 
duodenal ulcer), is most appropriate.  Thereunder,  a rating 
of 10 percent requires evidence of a mild ulcer with 
recurring symptoms once or twice a year.  To merit a 20 
percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  

In this case, the veteran has primarily nocturnal symptoms, 
but requires the use of medications without which he develops 
diurnal symptoms as well.  He was thought to have an ulcer at 
one time, but this has not been confirmed by X-rays, although 
hiatal hernia and GERD are now confirmed by such tests.  
Nonetheless, he has ongoing manifestations of a moderate 
nature which raise a doubt as to his entitlement to a 20 
percent rating.  He does not now have such severe impairment 
or incapacitation as to warrant a rating in excess of 20 
percent.  However, should his symptoms increase in the 
future, he is free to provide evidence in that regard to the 
reopening of his claim for increased compensation.

There is neither contention nor objective evidence of record 
to support that any of the criteria for an extraschedular 
rating might be warranted for the veteran's gastrointestinal 
disorder.

ORDER

An increased evaluation of 20 percent for a chronic 
gastrointestinal disorder to include hiatal hernia and GERD 
is granted, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


